PER CURIAM:
Elwaldo R. James seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2000) petition. James challenges the calculation of his sentence, but he has been released from custody and does not allege that collateral consequences warrant relief. Accordingly, we deny a certificate of appealability and dismiss the appeal as moot. See Lane v. Williams, 455 U.S. 624, 631, 102 S.Ct. 1322, 71 L.Ed.2d 508 (1982); Vandenberg v. Rodgers, 801 F.2d 377, 378 (10th Cir.1986). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.